_____________

                                   No. 96-1153WA
                                   _____________

United States of America,                *
                                         *
                    Appellee,            *   Appeal from the United States
                                         *   District Court for the Western
        v.                               *   District of Arkansas.
                                         *
Darrell Edward Carter,                   *   [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                           Submitted:     June 28, 1996

                                Filed: July 5, 1996
                                    _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


        Darrell Edward Carter appeals the district court's denial of Carter's
28 U.S.C. § 2255 motion.         Carter contends the government's seizure and
administrative forfeiture of his two vehicles, in proceedings he did not
contest, constituted punishment for his drug offenses and thus barred his
later    criminal   prosecution    and   conviction.      Carter's   contention   is
foreclosed by the contrary holdings of the United States Supreme Court and
this court.     See United States v. Ursery, No. 95-345, 1996 WL 340815, at
*3 (U.S. June 24, 1996); United States v. Sykes, 73 F.3d 772, 773-74 (8th
Cir. 1996), cert. denied, 64 U.S.L.W. 3821 (U.S. June 10, 1996).           We thus
affirm the district court.        See 8th Cir. R. 47B.


        A true copy.


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.